Appeal Ordered Withdrawn and Opinion issued January 25,2000




                                             In The
                                  <!tnurl nf J\ppeuln
                        1Jiift}J Bintrirt nf IDexun ut Bullun
                                      No. 05-99-02087-CR


                                  HARVEY BOYD, Appellant

                                                v.
                                 STATE OF TEXAS, Appellee


                      On Appeal from the Criminal District Court No.2
                                   Dallas County, Texas
                             Trial Court Cause No. F99-31198


                               OPINION PER CURIAM
                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
TEX. R. .APP. P. 47
                                  Fifth Court of Appeals
                                Case Attorney Address List
                                                                                 Page:   1
                                                                  Date Printed: 01/25/2000

                 Case Number: 05-99-02087-CR      Date Filed: 12/09/1999

Style: Boyd, Harvey
      v.
      The State of Texas

Trial Judge:          King, Edwin
Trial Court Reporter:        Mullins, Thomas
Trial Court:          CRIMINAL DISTRICT COURT# 2 Trial County:              DALLAS

APP   Deborah Farris
      ATT 006843200
      Attorney at Law
      4136 High Summit Drive
      Dallas, TX 75244
      Phone 972/484-2895
      Fax 972/484-2019

STA   William T. (Bill) Hill, Jr.
      ATT 009669000
      ATTN: APPELLATE SECTION
      Frank Crowley Courts Bldg., I Oth FL
      133 N. Industrial Blvd. LB 19
      Dallas, TX 75207
      Phone 214/653-3845
      Fax